Exhibit 10.3

TAX DISAFFILIATION AGREEMENT

BY AND BETWEEN

COMVERSE TECHNOLOGY, INC.

AND

COMVERSE, INC.

DATED AS OF OCTOBER 31, 2012



--------------------------------------------------------------------------------

TAX DISAFFILIATION AGREEMENT

This Tax Disaffiliation Agreement (this “Agreement”), is dated as of October 31,
2012, by and between Comverse Technology, Inc., a New York corporation (“CTI”),
and Comverse, Inc., a Delaware corporation and a wholly-owned subsidiary of CTI
(“Comverse” and, together with CTI, the “Parties” and each a “Party”).

W I T N E S S E T H

WHEREAS, Comverse is currently a member of the CTI Consolidated Group (as
defined herein);

WHEREAS, pursuant to the Distribution Agreement entered into between CTI and
Comverse dated as of the date hereof (the “Distribution Agreement”), CTI shall
distribute all of the outstanding capital stock of Comverse to its stockholders
(the “Distribution”);

WHEREAS, the Parties wish to provide for the payment of Taxes and entitlement to
Refunds thereof, allocate responsibility for, and cooperation in, the filing of
Tax Returns and provide for certain other matters relating to Taxes.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the Parties agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN OPERATING CONVENTIONS

Section 1.01. For the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Agreement” shall have the meaning ascribed thereto in the introductory
paragraph.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Return” means any Tax Return that includes at least one asset or
activity (including but not limited to any item of income, deduction, gain,
loss, or credit) that is allocable pursuant to this Agreement to the CTI
Pre-Distribution Group or the CTI Group and at least one asset or activity
(including but not limited to any item of income, deduction, gain, loss, or
credit) that is allocable to the Comverse Group.

“Comverse” shall have the meaning ascribed thereto in the introductory
paragraph, and shall include any successor of Comverse.

“Comverse Group” means Comverse and each Person that is, or may become, a
wholly-owned Subsidiary of Comverse as of the day after the Distribution Date.

 

2



--------------------------------------------------------------------------------

“Comverse Indemnitees” shall have the meaning ascribed thereto in the
Distribution Agreement.

“CTI” shall have the meaning ascribed thereto in the introductory paragraph, and
shall include any successor of CTI, including for U.S. federal tax purposes.

“CTI Consolidated Group” means the affiliated group of corporations, within the
meaning of Section 1504(a) of the Code, of which CTI is the common parent
corporation, and any member of such group.

“CTI Group” means CTI and each Person (other than any member of the Comverse
Group) that is, or may become, a wholly-owned Subsidiary of CTI as of the day
after the Distribution Date.

“CTI Indemnitees” shall have the meaning ascribed thereto in the Distribution
Agreement.

“CTI Pre-Distribution Group” means CTI and each Person that is a Subsidiary of
CTI at any time before the end of the day of the Distribution Date, other than
Verint and its Subsidiaries.

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Agreement” shall have the meaning set forth in the Recitals.

“Distribution Date” shall have the meaning ascribed thereto in the Distribution
Agreement.

“Group” means the CTI Pre-Distribution Group, CTI Group or the Comverse Group,
as the context may require.

“Indemnifying Party” means any Person from which an Indemnified Party is seeking
indemnification pursuant to the provisions of this Agreement.

“Indemnified Party” means any Person seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Merger” means the merger transaction contemplated by the Merger Agreement

“Merger Agreement” means the Agreement and Plan of Merger among Verint, Comverse
Technology, Inc., and Victory Acquisition I LLC, dated as of August 12, 2012.

“Newco” shall have the meaning ascribed thereto in Section 6.13.

“Outside Notice Date” shall have the meaning ascribed thereto in the
Distribution Agreement.

 

3



--------------------------------------------------------------------------------

“Party” and “Parties” shall have the meaning ascribed thereto in the
introductory paragraph.

“Person” means any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or subdivision thereof.

“Post-Distribution Taxable Period” means a taxable period that begins on the day
after the Distribution Date.

“Pre-Distribution Taxable Period” means a taxable period that ends at the end of
the day of or before the Distribution Date.

“Prepared Tax Returns” shall have the meaning ascribed thereto in
Section 3.01(a).

“Refund” means any refund of Taxes, including any reduction in liability for
such Taxes by means of a credit, offset or otherwise.

“Statute of Limitations” means the period permitted by law during which a Tax
Authority may assess and collect a Tax, which, for the avoidance of doubt,
includes any extension or waiver of such period resulting from the utilization
of any Tax Attribute.

“Straddle Period” means a taxable period that includes, but does not end on, the
Distribution Date.

“Subsidiary” shall have the meaning ascribed thereto in the Distribution
Agreement.

“Tax” or “Taxes” means all federal, state, local and foreign taxes, charges,
fees, imposts, levies or other assessments, including, without limitation, all
net income, gross receipts, capital, sales, use, gains, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, custom duties, fees, assessments and
charges of any kind whatsoever, together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any Tax Authority
(domestic or foreign) and shall include any liability in respect of Taxes
imposed by Treasury Regulations Section 1.1502-6, as transferee or successor, by
contract or otherwise.

“Tax Attributes” means net operating losses, capital losses, earnings and
profits, previously taxed income, credits, those items set forth in
Section 381(c) of the Code and all other Tax attributes.

“Tax Authority” means the IRS and any other domestic or foreign governmental
authority responsible for the administration, assessment or collection of Taxes.

“Tax Proceeding” means any audit or other examination, or any judicial or
administrative proceeding, relating to liability for or Refunds with respect to
Taxes.

 

4



--------------------------------------------------------------------------------

“Tax Returns” means all reports, returns, filings, declaration forms, claims for
Refunds and statements filed or required to be filed with respect to Taxes;
including any amendments thereto (whether on a separate, consolidated or unitary
basis).

“Taxable Year” means the year or portion of a year on the basis of which taxable
income is computed or during which a Tax is assessed.

“Transaction Party” shall have the meaning ascribed thereto in Section 6.02.

“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
real property gains, transfer, stamp, registration, documentary, recording or
other similar duties or Taxes, together with any interest thereon, penalties,
fines, costs, fee, additions to tax or additional amounts with respect thereto,
incurred in connection with the transactions contemplated by the Distribution
Agreement.

“Treasury Regulations” means the regulations under the Code promulgated by the
United States Department of the Treasury.

“TSA” means the Transition Services Agreement, between Comverse and CTI, dated
as of the date hereof.

“Verint” means Verint Systems Inc.

“Verint Tax Attribute” means a Tax Attribute of Verint that was not a Tax
Attribute of the CTI Pre-Distribution Group.

Section 1.02. Other Definitional Provisions.

(a) Capitalized terms not otherwise defined in this Agreement shall have the
meaning ascribed to them in the Distribution Agreement.

(b) The words “hereof, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(c) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.

ARTICLE II

RESPONSIBILITY, ALLOCATION, AND PAYMENT

Section 2.01. Responsibility for and Allocation of Taxes.

(a) Except as provided in Section 2.01(b), CTI and Comverse shall each be
separately responsible for paying the Taxes of the CTI Pre-Distribution Group,
CTI Group and the Comverse Group as follows: Comverse shall be responsible for
paying all Taxes (i) of the CTI Pre-Distribution Group for the Pre-Distribution
Taxable Period and the portion of any Straddle

 

5



--------------------------------------------------------------------------------

Period ending on the Distribution Date and (ii) of the Comverse Group for the
Post-Distribution Taxable Period and the portion of any Straddle Period
beginning on the day after the Distribution Date. CTI shall be responsible for
paying all Taxes of the CTI Group for the Post-Distribution Taxable Period and
the portion of any Straddle Period beginning on the day after the Distribution
Date.

(b) Comverse shall be liable for any Transfer Taxes. The Parties shall cooperate
in good faith to minimize the amount of any Transfer Taxes and to obtain any
Refunds thereof. Unless otherwise required by applicable law, Comverse shall be
responsible for preparing and timely filing any Tax Return relating to Transfer
Taxes.

(c) In any case in which a Tax is assessed with respect to a Straddle Period,
the Taxes, if any, attributable to a Straddle Period shall be allocated as
follows: (i) Taxes based upon or related to income, gain or receipts shall be
allocated based upon a closing of the books of the relevant members of the CTI
Pre-Distribution Group, CTI Group and the Comverse Group as of the end of the
day on the Distribution Date, provided, however, that credits, exemptions,
depreciation, amortization and cost recovery deductions shall be taken into
account in accordance with the principles of clause (iii) below; (ii) Taxes
(other than those specified in (i)) imposed on specific transactions (e.g.,
sales and payroll) shall be allocated based on the day on which such
transactions occur; and (iii) any Taxes not covered by clause (i) or (ii) above
shall be allocated based upon the number of calendar days in the portion of the
Straddle Period ending on the Distribution Date and the number of calendar days
in the portion of the Straddle Period beginning the day after the Distribution
Date, as determined on a per diem basis.

Section 2.02. Tax Attributes. Tax Attributes of the CTI Pre-Distribution Group
existing on the Distribution Date shall be allocated between the CTI Group and
the Comverse Group in accordance with the Code and Treasury Regulations (and any
applicable state, local and foreign laws or regulations). CTI and Comverse shall
jointly determine the amounts of such Tax Attributes as soon as reasonably
practicable following the Distribution Date, and hereby agree to compute and to
have their Subsidiaries compute, all Taxes for Taxable Years ending after the
Distribution Date consistently with that determination, except as otherwise
required by applicable law.

Section 2.03. Penalties, Additions to Tax and Interest. Penalties, fines, costs,
fees, additions to Tax, interest and other similar items on any Tax deficiencies
or overpayments will be allocated as the underlying deficiencies or overpayments
are allocated under this Agreement.

Section 2.04. Payment of Taxes. Each of CTI and Comverse agrees to timely pay or
cause to be timely paid all Taxes for which it is responsible pursuant to
Section 2.01 (which, for the avoidance of doubt, shall not include any payment
from one Party to the other for any use of, or any reduction in, any Tax
Attributes of the CTI Pre-Distribution Group, CTI Group or the Comverse Group).

Comverse shall timely pay or cause to be paid to CTI, no later than five
(5) days prior to the filing of a Tax Return, an amount equal to the Tax of
Comverse determined under Sections 2.01(a), reflected on a Combined Return filed
by CTI or a member of the CTI Group. CTI and Comverse shall each be responsible
to timely pay or cause to be timely paid to the applicable Tax Authority all
Taxes that are reflected on a Tax Return filed by a member of their respective
Groups.

 

6



--------------------------------------------------------------------------------

Section 2.05. Allocation of Estimated Tax Payments. Any payment of estimated
Taxes prior to the Distribution shall be allocated to, and treated as paid by,
Comverse.

Section 2.06. Characterization of Distribution and Payments. For all applicable
income Tax purposes, the CTI Pre-Distribution Group, the CTI Group and the
Comverse Group agree to treat (i) the Distribution as a taxable distribution
under the Code, (ii) any payment required to be made from one Party to the other
Party pursuant to this Agreement as either a contribution by CTI to Comverse or
a distribution by Comverse to CTI, as the case may be, occurring immediately
prior to the Distribution Date, and (iii) any receipt or payment of interest or
Refund or payment of non-federal Taxes by or to a Tax Authority, as includible
in taxable income or deductible from taxable income, as the case may be, of the
Party entitled or obligated under this Agreement to receive or make such
payment, in either case except as otherwise mandated by applicable law.

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS, COOPERATION

AND RECORD RETENTION

Section 3.01. Preparation of Tax Returns. (a) Comverse shall be responsible for
the preparation of (i) all Tax Returns required to be filed by the Comverse
Group and (ii) those Tax Returns required to be filed by the CTI
Pre-Distribution Group or CTI Group as provided in the TSA. All such Tax Returns
shall be prepared in a manner that is consistent with past practice, unless
otherwise required by applicable law. Comverse shall be responsible for the
preparation of all other Tax Returns required to be filed by the CTI
Pre-Distribution Group. Notwithstanding any provision of the TSA, the CTI
Pre-Distribution Group’s and the CTI Group’s U.S. federal income, New York State
income, New York City income Tax Returns, and all material Tax Returns for the
taxable years ending 1/31/2012 and 1/31/2013 (or such other date on which the
taxable period ends, in the case of a short taxable period)(the “Applicable Tax
Returns”) shall be reviewed and signed by a “big 4” accounting firm as preparer
(the “Accounting Review Requirement”). For this purpose, the term “review” or
“reviewed” means solely the processes and procedures that such accounting firm
is required to perform in order to sign such Tax Returns as preparer. Prior to
incurring any costs of such review, each of CTI and Comverse will in good faith
work together with such accounting firm to agree upon the costs (the “Accounting
Review Costs”), scope of work, and the terms of the engagement with respect to
the Accounting Review Requirement. Comverse shall bear the entire cost of the
preparation of such Tax Returns, and both Comverse and CTI shall equally bear
the cost of the Accounting Review Costs. With respect to all other Tax Returns,
the Party required to prepare any such Tax Return pursuant to this Section 3.01
shall bear all costs relating to the preparation of such Tax Return, including
costs for the use of third party contractors, except as otherwise provided in
the TSA. To the extent a CTI officer no longer serving in such capacity with CTI
(or its successor) is permitted to sign the U.S. federal consolidated income,
New York State income and New York City income Tax Returns for the taxable years
ending 1/31/2012 of the CTI Pre-Distribution Group (but only to the extent such
return has not been filed by the date of the Merger) and

 

7



--------------------------------------------------------------------------------

1/31/2013 of the CTI Group (the “Prepared Tax Returns”), the chief financial
officer of CTI as of January 31, 2013, to the extent then employed as an officer
of Comverse, shall sign the Prepared Tax Returns as taxpayer. If such CTI
officer is not able to sign the Prepared Tax Returns, a responsible corporate
officer of Comverse shall provide to Verint the 2013 certification (or 2012
certification, if necessary) set forth in Schedule 3.01.

CTI or Comverse, as the case may be, shall be permitted to review and comment on
any Tax Return prepared by the other Party pursuant to this Section 3.01(a) for
which Taxes are allocated in accordance with Section 2.01. In particular, the
Party that prepares such Tax Return shall deliver a copy of such Tax Return,
together with a statement calculating the portion of the Taxes payable by the
other Party, if any, to the other Party for such Party’s review and consent, not
to be unreasonably withheld, no later than twenty (20) days prior to the due
date for filing thereof or such shorter period as the circumstances require (but
only in the case of non-income Tax Returns). Any dispute in respect of any such
Tax Return shall be resolved by a mutually agreed, independent, internationally
recognized accounting firm. If the Parties cannot mutually agree on the
accounting firm to resolve such dispute, each Party shall choose an independent,
internationally recognized accounting firm, and the mutual conclusion reached by
these two accounting firms shall resolve such dispute. If these two accounting
firms do not reach a mutual conclusion in resolution of the dispute, the two
accounting firms shall mutually choose a third independent, internationally
recognized accounting firm to resolve the dispute and such third accounting
firm’s resolution shall be final as between the Parties. The costs of each of
the Parties, including any costs incurred to engage its chosen accounting firm,
shall become the sole cost and responsibility of the choosing Party, and the
costs related to the third accounting firm shall be the responsibility of the
Party that does not prevail in the dispute. The Party required to file any Tax
Return subject to a dispute shall file such disputed Tax Return on the due date
thereof (taking into account any applicable timely filed extension) in the
manner that it sees fit, without prejudice to the resolution of such dispute.

(b) Except as provided in Section 4.02 below or as otherwise required by
applicable law, neither Party nor any of its Affiliates shall amend, refile,
revoke, rescind or otherwise modify any Tax Return, Tax election or method of
accounting filed for CTI with respect to any taxable year ending on or prior to
the end of the year that includes the Distribution Date or the CTI
Pre-Distribution Group with respect to a Pre-Distribution Taxable Period without
the prior written consent of the other Party, which consent may not be
unreasonably withheld.

(c) For the avoidance of doubt, in the preparation of any Tax Return pursuant to
this Article III, no election shall be made pursuant to Treasury Regulations
Section 1.1502-36(d)(6)(i)(B).

Section 3.02. Filing of Tax Returns. The Party required to file any Tax Return
prepared in accordance with Section 3.01 shall file such Tax Return on or prior
to the due date (taking into account any applicable timely filed extension) for
filing thereof.

Section 3.03. Cooperation; Maintenance and Retention of Records. CTI and
Comverse shall, and shall cause the CTI Group and the Comverse Group
respectively to, provide the requesting Party with such assistance, access to
personnel, and documents as may be reasonably requested by such Party,
including, for the avoidance of doubt, the execution of any document, in

 

8



--------------------------------------------------------------------------------

connection with (i) the preparation of any Tax Return, (ii) the conduct of any
Tax Proceeding, (iii) any matter relating to Taxes of any member of the CTI
Pre-Distribution Group, CTI Group or Comverse Group, (iv) any other matter that
is a subject of this Agreement, and (v) to allow CTI to update the Chucktaylor
Disclosure Letter (as defined in the Merger Agreement). CTI and Comverse shall
retain or cause to be retained all Tax Returns, schedules and workpapers, and
all material records or other documents relating thereto, in each case, that are
currently in their possession, until the expiration of the Statute of
Limitations (including any waivers or extensions thereof) of the taxable periods
to which such Tax Returns and other documents relate or until the expiration of
any additional period that any Party reasonably requests, in writing, with
respect to specific material records or documents. A Party intending to destroy
any material records or documents shall provide the other Party with reasonable
advance written notice and the opportunity to copy or take possession of such
records and documents, at the expense of the requesting Party. The Parties
hereto will notify each other in writing of any waivers or extensions of the
applicable Statute of Limitations that may affect the period for which the
foregoing records or other documents must be retained.

Section 3.04. Provision of Tax Returns, Workpapers, Etc. Prior to the
Distribution Date, Comverse shall provide and CTI shall have in its possession
true and complete copies of each Tax-related document that Comverse has in its
possession that is referenced in Section 3.03 with respect to Comverse and each
of its Subsidiaries for each Taxable Year beginning with 2008 through the
Taxable Year of the Distribution. At its own expense, Comverse shall use
reasonable best efforts to solicit (no later than the Distribution Date) from
Ernst & Young LLP and/or any other relevant tax advisor the documents referenced
in Section 3.03 for Taxable Years beginning with 1999 through the Taxable Year
of the Distribution, and provide such documents to CTI as soon as reasonably
practicable following receipt thereof (it being understood that Comverse shall
not be required to incur any extraordinary expense (for the avoidance of doubt,
not to include valid past due charges for accounting and Tax services) to
satisfy its obligations under this Section 3.04, with respect to Taxable Years
1999 through 2007).

ARTICLE IV

REFUNDS

Section 4.01. Refunds of Taxes. Except as provided in Section 4.02 below,
Comverse and CTI shall each be entitled to receive and retain any Refund
relating to Taxes (plus any interest thereon received with respect thereto from
the applicable Tax Authority) for which such Party is or may be liable pursuant
to Articles II and V of this Agreement. A Party receiving a Refund to which
another Party is entitled pursuant to this Agreement shall pay the amount to
which such other Party is entitled (plus any interest thereon received with
respect thereto from the applicable Tax Authority less any Taxes payable by
reason of the receipt of such Refund and interest) within thirty (30) days after
the receipt of the Refund.

Section 4.02. Carrybacks. (a) The carryback of any loss, credit or other Tax
Attribute in any Post-Distribution Taxable Period shall be in accordance with
the provisions of the Code and Treasury Regulations (and any applicable state,
local or foreign laws or regulations).

 

9



--------------------------------------------------------------------------------

(b)(i) Subject to Section 4.02(c) and (d), in the event that any member of the
Comverse Group realizes any loss, credit or other Tax Attribute in any
Post-Distribution Taxable Period, such member may elect to carry back such loss,
credit or Tax Attribute to a Pre-Distribution Taxable Period or the portion of a
Straddle Period ending on the Distribution Date. CTI shall cooperate with
Comverse and such member in seeking from the appropriate Tax Authority any
Refund that reasonably would result from such carryback (including by filing an
amended Tax Return) at Comverse’s cost and expense. Comverse shall be entitled
to any Refund (or other Tax benefit) received by the CTI Group (including any
interest thereon received from such Tax Authority less any Taxes payable by
reason of the receipt of such Refund and interest) attributable to such
carryback, if such Refund is allocable to the Comverse Group under the
principles of Section 4.01, within thirty (30) business days after such Refund
(or other Tax benefit) is received.

(ii) Subject to Section 4.02(c) and (d), in the event that any member of the CTI
Group realizes any loss, credit or other Tax Attribute in any Post-Distribution
Taxable Period, such member may elect to carry back such loss, credit or Tax
Attribute to a Pre-Distribution Taxable Period or the portion of a Straddle
Period ending on the Distribution Date. Comverse shall cooperate with CTI and
such member in seeking from the appropriate Tax Authority any Refund that
reasonably would result from such carryback (including by filing an amended Tax
Return) at CTI’s cost and expense. CTI shall be entitled to any Refund (or other
Tax benefit) received by the Comverse Group (including any interest thereon
received from such Tax Authority less any Taxes payable by reason of the receipt
of such Refund and interest) attributable to such carryback, if such Refund is
allocable to the CTI Group under the principles of Section 4.01, within thirty
(30) business days after such Refund (or other Tax benefit) is received.

(c) Except as otherwise provided by applicable law, if the CTI Group and the
Comverse Group both may carry back a loss, credit or other Tax Attribute to the
same Pre-Distribution Taxable Period or the portion of a Straddle Period ending
on the Distribution Date, any Refund (or other Tax benefit) resulting therefrom
shall be allocated between CTI and Comverse proportionately based on the
relative amounts of the Refunds (or other Tax benefits) to which the CTI Group
and the Comverse Group, respectively, would have been entitled had its carryback
been the only carryback to such taxable period.

(d) To the extent that the amount of a Refund to which a Party is entitled under
this Section 4.02 is reduced by the applicable Tax Authority as a result of the
offset of such amount against a Tax of the other Party, as allocated under this
Agreement, the Party which receives the benefit of such offset shall
appropriately compensate the other Party within thirty (30) days of receipt or
actual utilization of such benefit.

ARTICLE V

INDEMNIFICATION

Section 5.01. Indemnification by CTI. CTI shall pay, and shall indemnify and
hold the Comverse Indemnitees harmless from and against, without duplication,
(i) all Taxes allocable to CTI under Article II, (ii) all Taxes incurred by the
Comverse Group by reason of the breach by CTI of any of its covenants hereunder,
and (iii) any costs and expenses related to this Section 5.02 (including,
without limitation, reasonable attorneys’ fees and expenses).

 

10



--------------------------------------------------------------------------------

Section 5.02. Indemnification by Comverse. Comverse shall pay, and shall
indemnify and hold the CTI Indemnitees harmless from and against, without
duplication, (i) all Taxes allocable to Comverse under Article II, (ii) all
Taxes incurred by the CTI Pre-Distribution Group or CTI Group by reason of the
breach by Comverse of any of its covenants hereunder, and (iii) any costs and
expenses related to this Section 5.02 (including, without limitation, reasonable
attorneys’ fees and expenses). For the avoidance of doubt, notwithstanding
anything to the contrary (including Section 2.04), the indemnity obligations of
Comverse pursuant to this Section 5.02 shall include indemnifying CTI for Taxes
payable by CTI (which, for the avoidance of doubt, shall include any Taxes
offset by the use of a Verint Tax Attribute) in any Post-Distribution Taxable
Period (or any portion thereof) of CTI, as a result of any: (1) change in method
of accounting for a taxable period (or portion thereof) ending on or before the
Distribution Date, including under Section 481(a) of the Code or any comparable
or similar provision of state, local, or foreign law; (2) installment sale or
other open transaction entered into on or prior to the Distribution Date;
(3) prepaid amount received on or prior to the Distribution Date; (4) closing
agreement described in Section 7121 of the Code or any comparable or similar
provision of state, local or foreign law executed on or prior to the
Distribution Date; or (5) indebtedness discharged in connection with any
election under Section 108(i) of the Code made on or prior to the Distribution
Date. Notwithstanding anything to the contrary in this Agreement, this
Section 5.02 shall not require Comverse to indemnify any CTI Indemnitees for the
use of, or any reduction in, any Tax Attributes of the CTI Pre-Distribution
Group, CTI Group or the Comverse Group.

Section 5.03. Audits.

(a) If an Indemnified Party becomes aware of the commencement of a Tax
Proceeding that may give rise to Taxes for which an Indemnifying Party is
responsible pursuant to Article II or V, such Indemnified Party shall promptly
(and in any event by the Outside Notice Date) notify the Indemnifying Party of
such Tax Proceeding, and thereafter shall promptly (and in any event within 10
business days) forward or make available to the Indemnifying Party copies of
notices and communications relating to such Tax Proceeding. The failure of the
Indemnified Party to notify the Indemnifying Party of the commencement of any
such Tax Proceeding or promptly forward any further notices or communications
shall not relieve the Indemnifying Party of any obligation which it may have to
the Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is actually prejudiced by such failure (except that the
Indemnifying Party shall not be liable for any expenses incurred during the
period beginning immediately after the Outside Notice Date and ending on the
date the Indemnified Party gives the required notice). For the avoidance of
doubt, knowledge of the commencement of a Tax Proceeding by a Person who is an
officer or director of both CTI and Comverse shall not constitute notice for
purposes of this Section 5.03.

(b) Any extension of the Statute of Limitations for any Taxes or a Tax Return
prepared in accordance with Section 3.01 for any Pre-Distribution Taxable Period
or a Straddle Period shall be made by the Party required to file such Tax Return
or pay such Taxes to a Taxing Authority; provided that to the extent such Taxes
or Tax Return may result in an indemnity payment pursuant to this Agreement by
the Party other than the filing Party, the Indemnifying Party may, in its
reasonable discretion, require that the filing Party extend the applicable
Statute of Limitations for such period as determined by the Indemnifying Party.

 

11



--------------------------------------------------------------------------------

(c) The Indemnifying Party shall be entitled to participate in the defense of a
Tax Proceeding and, if it so chooses and acknowledges in writing its obligation
to indemnify the Indemnified Party, the Indemnifying Party may assume the
defense thereof with counsel selected by the Indemnifying Party; provided,
however, that such counsel is not reasonably objected to by the Indemnified
Party. Should the Indemnifying Party so elect to assume the defense of a Tax
Proceeding, the Indemnifying Party shall, within 30 days (or sooner if the
nature of the Tax Proceeding so requires), notify the Indemnified Party of its
intent to do so, and the Indemnifying Party shall thereafter not be liable to
the Indemnified Party for legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof; provided, however,
that such Indemnified Party shall have the right to employ counsel to represent
such Indemnified Party if, in such Indemnified Party’s reasonable judgment, a
conflict of interest between such Indemnified Party and such Indemnifying Party
exists in respect of such claim which would make representation of both such
parties by one counsel inappropriate, and in such event the fees and expenses of
such separate counsel shall be paid by such Indemnifying Party. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, subject to
the proviso of the preceding sentence, at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense. The Indemnifying Party shall be
liable for the fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has failed to assume the
defense thereof (other than during the period prior to the time the Indemnified
Party shall have given notice of the Tax Proceeding as provided above). If the
Indemnifying Party so elects to assume the defense of any Tax Proceeding, all of
the Indemnified Parties shall cooperate with the Indemnifying Party in the
defense or prosecution thereof, including by providing or causing to be provided
records and witnesses as soon as reasonably practicable after receiving any
request from or on behalf of the Indemnifying Party.

(d) If the Indemnifying Party acknowledges in writing responsibility under this
Section 5.03 for a Tax Proceeding, then in no event will the Indemnified Party
admit any liability with respect to, or settle, compromise or discharge, any Tax
Proceeding without the Indemnifying Party’s prior written consent; provided,
however, that the Indemnified Party shall have the right to settle, compromise
or discharge such Tax Proceeding without the consent of the Indemnifying Party
if the Indemnified Party releases the Indemnifying Party from its
indemnification obligation hereunder with respect to such Tax Proceeding and
such settlement, compromise or discharge would not otherwise adversely affect
the Indemnifying Party. If the Indemnifying Party acknowledges in writing
liability for a Tax Proceeding, the Indemnified Party will agree to any
settlement, compromise or discharge of a Tax Proceeding that the Indemnifying
Party may recommend and that by its terms obligates the Indemnifying Party to
pay the full amount of the liability in connection with such Tax Proceeding and
releases the Indemnified Party completely in connection with such Tax Proceeding
and that would not otherwise adversely affect the Indemnified Party. If an
Indemnifying Party elects not to assume the defense of a Tax Proceeding, or
fails to notify an Indemnified Party of its election to do so as provided
herein, such Indemnified Party may compromise, settle or defend such Tax
Proceeding.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to assume the defense of any Tax Proceeding (and shall be liable for the fees
and expenses of counsel incurred by the Indemnified Party in defending such Tax
Proceeding) if the Tax Proceeding seeks an order, injunction or other equitable
relief or relief for other than money damages against the Indemnified Party
which the Indemnified Party reasonably determines, after conferring with its
counsel, cannot be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Tax Proceeding can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.

(f) If a Tax Proceeding involves a Tax adjustment that may reasonably be
expected to result solely in the reduction or loss of a Tax Attribute that was
allocated under Section 2.02, and: (i) such Tax Attribute is allocable solely to
CTI under Section 2.02, CTI shall have the right to control all proceedings and
make all decisions in connection with the defense and settlement of such Tax
adjustment (including selection of counsel) at its own expense, and Comverse
shall have the right to participate in such proceeding, but not control such Tax
Proceeding or make decisions in connection with the defense and settlement of
such proceeding, at its sole expense; (ii) such Tax Attribute is allocable
solely to Comverse under Section 2.02, Comverse shall have the right to control
all proceedings and make all decisions in connection with the defense and
settlement of such Tax adjustment (including selection of counsel) at its own
expense, and CTI shall have the right to participate in such proceeding, but not
control such proceeding or make decisions in connection with the defense and
settlement of such proceeding, at its sole expense; (iii) such Tax Attribute was
allocated under Section 2.02 to both CTI and Comverse, the Parties shall
cooperate in the defense of such Tax Proceeding and mutually agree to any
settlement of such Tax adjustment (each at its own expense). Notwithstanding
anything to the contrary in this Agreement, neither Party shall settle any Tax
Proceeding involving a Tax Attribute allocated under Section 2.02 of the other
Party, without such other Party’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed), if the resolution of such Tax
Proceeding adversely affects such Tax Attribute of such other Party.

Section 5.04. Payment. If an Indemnifying Party is required to indemnify an
Indemnified Party pursuant to this Article V, the Indemnified Party shall submit
its calculations of the amount required to be paid pursuant to this Article V,
in sufficient detail. Subject to the following sentence, the Indemnifying Party
shall pay to the Indemnified Party, no later than ten (10) business days after
the Indemnifying Party receives the Indemnified Party’s calculations, the amount
that the Indemnifying Party is required to pay the Indemnified Party under this
Article V. If the Indemnifying Party disagrees with such calculations, it must
notify the Indemnified Party of its disagreement in writing within ten
(10) business days of receiving such calculations. Any dispute regarding such
calculations shall be resolved in accordance with the dispute resolution
mechanism of Section 3.01(a) of this Agreement.

Section 5.05. Time Limits. Any claim under this Article V with respect to a Tax
must be made no later than sixty (60) days after the expiration of the
applicable Statute of Limitations for assessment of such Tax.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.01. Termination of Prior Tax Sharing Agreements. This Agreement shall
take effect on the Distribution Date and shall replace all tax sharing and other
similar agreements, whether or not written, in respect of any Taxes between or
among the CTI Group on the one hand and the Comverse Group on the other. All
such replaced agreements shall be canceled as of the Distribution to the extent
they relate to the Comverse Group, and any rights or obligations of the CTI
Group or the Comverse Group existing thereunder thereby shall be fully and
finally settled without any payment by any Party thereto.

Section 6.02. Merger or Consolidation. Neither CTI nor Comverse (in either case,
the “Transaction Party”) shall (i) consolidate with or merge into any Person or
permit any Person to consolidate with or merge into the Transaction Party (other
than a merger or consolidation in which the Transaction Party is the surviving
or continuing corporation) or (ii) sell, assign, transfer, lease or otherwise
dispose of, in one transaction or a series of related transactions, all or
substantially all of the assets of the Transaction Party, unless the resulting,
surviving or transferee Person shall expressly assume, by instrument in form and
substance reasonably satisfactory to the other Party, all of the obligations of
the Transaction Party under this Agreement.

Section 6.03. Subsidiaries. Each of the Parties hereto shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary (as defined in
the Distribution Agreement) of such Party or by any entity that is contemplated
to be a Subsidiary of such Party on or after the Distribution Date.

Section 6.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of New York, without reference to choice of law
principles, including matters of construction, validity and performance.

Section 6.05. Amendment. This Agreement may be amended, modified or supplemented
only by a written Agreement signed by all of the Parties hereto.

Section 6.06. Notices. Notices, requests, permissions, waivers, referrals and
all other communications hereunder shall be in writing and shall be deemed to
have been duly given if signed by the respective Persons giving them (in the
case of any corporation, the signature shall be by an officer thereof) and
delivered by hand or by telecopy or on the date of receipt indicated on the
return receipt if mailed (registered or certified, return receipt requested,
properly addressed and postage prepaid):

If to CTI, to:

Comverse Technology, Inc.

810 Seventh Avenue

New York, NY 10019

Attention: General Counsel

If to Comverse, to:

Comverse, Inc.

200 Quannapowitt Parkway

Wakefield, MA 01880

Attention: General Counsel

 

14



--------------------------------------------------------------------------------

Such names and addresses may be changed by notice given in accordance with this
Section 6.06

Section 6.07. Entire Agreement. This Agreement contains the entire understanding
of the Parties hereto with respect to the subject matter contained herein, and
supersedes and cancels all prior agreements, negotiations, correspondence,
undertakings and communications of the Parties, oral or written, respecting such
subject matter.

Section 6.08. Headings; References. The article. section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles” or “Sections” shall be deemed to be references to Articles
or Sections hereof unless otherwise indicated.

Section 6.09. Counterparts. This Agreement may be executed in one or more
counterparts and each counterpart shall be deemed to be an original, but all of
which shall constitute one and the same original.

Section 6.10. Parties in Interest; Assignment; Successor. Neither this Agreement
nor any of the rights, interest or obligations hereunder shall be assigned by
any of the Parties hereto without the prior written consent of the other Party.
Notwithstanding the preceding sentence, this Agreement shall inure to the
benefit of and be binding upon CTI and Comverse and their respective successors.
Nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies under or by reason of this Agreement.

Section 6.11. Waiver of Jury Trial. The Parties hereby irrevocably waive any and
all right to trial by jury in any legal proceeding arising out of or related to
this Agreement.

Section 6.12. Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each Party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each Party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

Section 6.13. Creation of CTI Subsidiary. At the request of Verint (and provided
such request is made with at least 20 days notice), the Parties agree that CTI
shall, on or before January 24, 2013, form a wholly-owned incorporated
Subsidiary under Delaware law (“Newco”), and CTI shall contemporaneously
transfer to Newco as much of its Retained Assets (as such term is defined in the
Merger Agreement) as is available.

 

15



--------------------------------------------------------------------------------

Section 6.14. Effective Date. This Agreement shall become effective only upon
the occurrence of the Distribution.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Tax Disaffiliation
Agreement to be executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first written above.

 

COMVERSE TECHNOLOGY, INC. By:   /s/ Shefali Shah  

Name: Shefali Shah

Title: Senior Vice President,

General Counsel and

Corporate Secretary

 

COMVERSE, INC. By:   /s/ Thomas B. Sabol  

Name: Thomas B. Sabol

Title: Chief Financial Officer

[Signature Page to Tax Disaffiliation Agreement]

 

17



--------------------------------------------------------------------------------

Schedule 3.01

Comverse, Inc.

Certification for Tax Filing

For the Tax Year ended January 31, 2013

The undersigned officer of Comverse, Inc. (“Comverse”) hereby certifies to each
of Victory Acquisition I LLC (as successor to Comverse Technology, Inc. (“CTI”))
and Verint Systems Inc., with respect to the Tax Filing (as defined below), as
follows:

 

  1. I have supervised and coordinated the preparation, internal review and
approval, of the U.S. federal income tax return for the tax year ending
January 31, 2013, and the New York State and New York City income tax returns
for the tax year ending January 31, 2013, each of these three tax returns in its
final form, together with all accompanying attachments, elections, statements
and schedules (collectively, the “Tax Filing”).

 

  2. To my knowledge and belief, the Tax Filing reflects the information of CTI
and its consolidated subsidiaries in all material respects.

 

  3. To my knowledge and belief, the Tax Filing is true, correct and complete
and complies with all applicable laws, in each case, in all material respects,
subject to those positions in the Tax Filings for which there is a reasonable
basis, and for which there is adequate disclosure as required by applicable law.

 

  4. I have maintained and retained an audit trail (work papers) containing
evidential matter and formal documentation relating to the work performed in the
preparation of the Tax Filing.

 

  5. I confirm that the tax positions reflected in the Tax Filing have been
documented and reviewed in formal memos, spreadsheets and working papers.

 

  6. I have provided the auditors – internal and external – and the accounting
firm that is reviewing the Tax Filing, open and honest answers to all questions
and provided complete and accurate documentation in response to such requests.

 

  7. I am not aware of any information that should have been reviewed for
potential errors that was intentionally or unintentionally excluded from review
or that was not reviewed.

 

  8. I have made reasonable inquiries of those persons, and reviewed all
appropriate information, necessary to the preparation of the Tax Filings.

 

  9. All employees, consultants or other persons that were involved in the
preparation, review and/or approval of the Tax Filing have adequate expertise to
complete the tasks they were assigned and I have reviewed their work product and
found it to be adequate for the purposes for which it was intended.

 

  10. I am aware of no fraud, whether or not material, that involves management
or other employees who had a significant role in the preparation of the Tax
Filing.

I understand that each of Victory Acquisition I LLC and Verint Systems Inc. will
rely on this certification, among other things, in signing the Tax Filing and
attesting that it is true, correct and complete.

 

18



--------------------------------------------------------------------------------

If I at any time become aware of any information which may make any of my
responses inaccurate or incorrect in any material respect, I will immediately
advise [            ] of Verint Systems Inc., who can be reached at
(                    ).

Please enter your name, title, and date below and sign.

 

Signature:            Name:            Title:            Date:           

[TO BE SIGNED BY A SENIOR EXECUTIVE OFFICER (SUCH AS CHIEF ACCOUNTING OFFICER,
ETC.)]

 

19